Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires graphitization at a temperature ranging from 2500-3000 C.  Claim 18, however, provides a broader range of graphitization temperature, including any temperature greater than 2000 C.  Thus, claim 18 fails to narrow the claim from which it depends since the only limitation it includes is broader than the limitation required by claim 1.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0286792 to Mao (“Mao”) in view of U.S. Patent Application Publication No. 2009/0289219 to Chang (“Chang”).  Mao discloses a method of making anode active material particles for lithium ion batteries.  Mao at paragraph [0017].  The method comprises selecting and sizing a carbon precursor to provide particles having an average particle diameter in the range of 1 to 50 microns, or alternatively in the range of 1 to 15 microns.  Id at paragraph [0022].  The sizing may be accomplished via ball milling  Id. at paragraph [0023].  The starting carbon may be unclacined petroleum coke or uncalcined tar coke.  Id. at paragraph [018].  The selected and sized carbon is then carbonized to arrive at a material having a carbon content ranging from 80-98%, and graphitized by heating at a temperature greater than 2500 C in an inert atmosphere comprising nitrogen or argon gas for 1 minute to 2 hours.  Id. at paragraphs [0027] and [0028].
Mao is silent regarding combining the carbon precursor with a carbide forming element prior to graphitization.
Chang discloses that combining carbon particles with carbide forming element followed by heating in an inert atmosphere at a very high temperature leads to anode materials for lithium ion batteries that have improved resistance to irreversible reaction with lithium.  Chang at paragraphs [0019] and [0027].  Accordingly, the person of ordinary skill in the art at the time of invention would have reason to combine the carbon material of Mao with a carbide forming precursor prior to heating in the inert atmosphere at temperatures above 2500 C as an obvious means of preventing unwanted irreversible reaction with lithium for its anode active material particles.  The carbide forming precursors used in Chang include titanium, zirconium, and boron.  Id. at paragraph [0035].  The amount of carbide precuorsor included in the blend ranges from 0.5 to 10%.  Id. at paragraph [0037].
To the extent that Chang and/or Mao fail to disclose the exact ranges of particle size, temperature, time, or amount recited in the claims, the Office notes that, as described above, the ranges disclosed in Chang and/or Mao all substantially overlap the recited ranges, thereby establishing a prima facie case of obviousness for the recited ranges.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727